PER CURIAM.
The public defender has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has filed an appellate brief noting one sentencing error. Appellant pled guilty to attempted robbery with a firearm and was sentenced to twenty-seven years in prison, followed by two years of community control and three years of probation. Attempted robbery with a firearm, however, is a second-degree felony subject to a maximum sentence of fifteen years in prison. § 775.082(3)(c), Fla. Stat. (2007); Zeman v. State, 46 So.3d 162, 162-63 (Fla. 4th DCA 2010). Thus, the sentence imposed on the attempted robbery count was erroneous, and we reverse the sentence on that charge and remand for resentencing. Otherwise, we agree that the record contains no issues of arguable *387merit. We grant the public defender’s motion to withdraw and affirm the conviction and sentence in all other respects.

Affirmed, in part, reversed in part, and remanded.

MAY, DAMOORGIAN and LEVINE, JJ., concur.